ORDER

PER CURIAM.
Kevin D. Stark, appellant, appeals the trial court’s denial of his Rule 24.035 post-conviction motion to vacate, set aside or correct the judgment or sentence after an evidentiary hearing on such motion. Appellant entered a plea of guilty pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970) on one count of driving while intoxicated, section 577.010 RSMo 1994. He was sentenced as a persistent offender, pursuant to section 577.023 RsMo 1994, to four years imprisonment in the Missouri Department of Corrections.
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion would have no precedential value, and we affirm pursuant to Rule 84.16(b).